--------------------------------------------------------------------------------

 
Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of June 24,
2011 (the “Effective Date”), among MEDL Mobile Holdings, Inc., a Nevada
corporation (the “Company”), and each signatory hereto (each, an “Investor” and
collectively, the “Investors”).
 
R E C I T A L S
 
WHEREAS, the Company and the Investors are parties to Subscription Agreements
(the “Subscription Agreements”), dated as of the date hereof, as such may be
amended and supplemented from time to time, pursuant to which the Company is
issuing shares of Common Stock (the “Shares”) of the Company according to the
terms set forth therein;
 
WHEREAS, the Company desires to enter into an agreement granting the Investors
certain “piggyback” registration rights in connection with their ownership of
the Shares.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:


“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
 
“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
owned by any of such individuals or by any of such individuals together with any
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, the estate of any such individual, and any corporation,
association, partnership or limited liability company, all of the equity
interests of which are owned by those above described individuals, trusts or
organizations and (b) with respect to any trust, the owners of the beneficial
interests of such trust.
 
 
“Holder” means each Investor or any such Investor’s successors and Permitted
Assignees who acquire rights in accordance with this Agreement with respect to
any Registrable Securities directly or indirectly from an Investor or from any
Permitted Assignee.


“Majority of the Holders” means at any time Holders representing a majority of
the Registrable Securities.
 
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its shareholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual, any Family Member of such party or
(e) an entity that is controlled by, controls, or is under common control with a
transferor.
 
 
“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(a) of this Agreement, the right of each Holder to include the
Registrable Securities of such Holder in such registration.
 
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
 
“Registrable Securities” means the Shares, but excluding (i) any Shares that
have been publicly sold or are eligible be sold under the Securities Act
pursuant to Rule 144 of the Securities Act without the requirement for the
Company to be in compliance with the current public information required
thereunder and without volume or manner-of-sale restrictions; (ii) any Shares
sold by a person in a transaction pursuant to a registration statement filed
under the Securities Act, or (iii) any Shares that are at the time subject to an
effective registration statement under the Securities Act.


“Registration Statement” has the meaning ascribed to such term in Section 3(a)
hereof.


“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.


“Shares” has the meaning ascribed to such term in the recitals of this
Agreement.


“Term” has the meaning ascribed to such term in Section 2 hereof.


2.           Term.  The term (the “Term”) of this Agreement shall commence on
the Effective Date and terminate on the date on which all of the shares of
Registrable Securities held are eligible to be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of-sale
restrictions.
 
 
3.           Registration.
 
 
(a)           Piggyback Registration.  If at any time during the Term of this
Agreement, the Company proposes to register for sale any of its Common Stock,
for its own account or for the account of others (other than the Holders), under
the Securities Act on any form for registration thereunder (the “Registration
Statement”), other than (i) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8) or any of their Family Members (including a registration on Form S-8)
or (ii) a registration relating solely to a Securities Act Rule 145 transaction
or a registration on Form S-4 in connection with a merger, acquisition,
divestiture, reorganization or similar event, the Company shall promptly (and in
no event less than twenty (20) calendar days prior to the filing of such
Registration Statement) give written notice thereof to the Holders (the “Company
Notice”).  If a Holder wishes to include any Registrable Securities as a
Piggyback Registration in the subject Registration Statement, such Holder shall
provide written notice to the Company specifying the number of Registrable
Securities desired to be included (an “Inclusion Notice”) within ten (10)
calendar days of the date of the Company Notice (the “Inclusion
Period”).  Provided that, during the Inclusion Period, the Company receives
Inclusion Notices requesting the Piggyback Registration, the Company shall
include as a Piggyback Registration all of the Registrable Securities specified
in the Inclusion Notices.  Notwithstanding the foregoing, the Company may,
without the consent of any of the Holders, withdraw such Registration Statement
prior to its becoming effective if the Company or such other shareholders have
elected to abandon the proposal to register the securities proposed to be
registered thereby.  There is no limitation on the number of piggyback
registrations pursuant to the preceding sentence which the Company is obligated
to effect.


(b)           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall, in the
Company Notice, so advise the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Holders of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Section 3(a). In such event, in addition to
the conditions set forth in Section 3(a), the right of any Holder to Piggyback
Registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to sell any of
their Registrable Securities through such underwriting shall (together with the
Company and any other shareholders of the Company selling their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter selected for such underwriting by the Company or the
selling shareholders, as applicable. Notwithstanding any other provision of this
Section 3, if the underwriter or the Company determines that marketing factors
require a limitation on the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all of
the Registrable Securities from such registration and underwriting. The Company
shall so advise all Holders, and indicate to each such Holder the number of
shares of Registrable Securities that may be included in the registration and
underwriting, if any.  The number of shares that may be included in the
registration and underwriting shall be allocated first to the Company and then,
subject to obligations and commitments existing as of the date hereof, to all
selling shareholders, including the Holders, who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein.


No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.


4.           Registration Procedures   The Company will keep each Holder who has
delivered an Inclusion Notice reasonably advised as to the filing and
effectiveness of the Registration Statement. At its expense with respect to the
Registration Statement, the Company will:
 
 
(a)           use its best efforts to cause such Registration Statement to
become effective and remain effective for a period of one year or for such
shorter period ending on the earlier to occur of (i) the sale of all Registrable
Securities and (ii) the availability under Rule 144 for the Holders to sell all
of the Registrable Common Shares without the requirement for the Company to be
in compliance with the current public information required thereunder and
without volume or manner-of-sale restrictions (the “Effectiveness Period”). Each
Holder agrees to furnish to the Company a completed questionnaire in the form
provided by the Company (a “Selling Shareholder Questionnaire”) not later than
three (3) Business Days following the date on which such Holder receives draft
materials of such Registration Statement;
 
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;
 
 
(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;
 
 
(d)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) such number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference) and each amendment and supplement thereto, as such
Holder may reasonably request, (ii) such number of copies of the prospectus
included in such Registration Statement (including each preliminary prospectus
and any other prospectus filed under Rule 424 of the Securities Act) as such
Holder may reasonably request, in conformity with the requirements of the
Securities Act, and (iii) such other documents as such Holder may require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;
 
 
(e)           use its best efforts to register or qualify such registration
under such other applicable securities laws of such jurisdictions as any Holder
of Registrable Securities covered by such Registration Statement reasonably
requests and as may be necessary for the marketability of the Registrable
Securities and do any and all other acts and things necessary to enable such
Holder to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Holder; provided, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph, or (ii)
subject itself to taxation in any such jurisdiction;
 
 
(f)           use its best efforts to comply, and continue to comply during the
Effectiveness Period, in all material respects with the Securities Act and the
Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such Registration
Statement;
 
 
(g)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;
 
 
(h)           use its best efforts to cause all the Registrable Securities
covered by the Registration Statement to be quoted on the NASDAQ Capital Market
or such other principal securities market on which securities of the same class
or series issued by the Company are then listed or traded;
 
 
(i)           provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;
 
 
(j)           cooperate with the Holders of Registrable Securities being offered
pursuant to the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Registration Statement to issue and deliver, or cause its transfer agent to
issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request; and
 
 
(k)           during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act.


5.           Registration Expenses. The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.
 
 
6.           Assignment of Rights. No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.
 
 
7.           Information by Holder. Holders included in any registration shall
furnish to the Company such information as the Company may reasonably request in
writing regarding such Holders and the distribution proposed by such Holders
including an updated Selling Shareholder Questionnaire if requested by the
Company.
 
 
8.           Indemnification.


(a)           In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, the Company will, to the extent
permitted by law, indemnify and hold harmless the Holder, each of the officers,
directors, agents, affiliates, members, managers, control persons, and principal
shareholders of the Holder, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which the Holder, or such
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any registration
statement under which such Registrable Securities was registered under the
Securities Act pursuant to this Agreement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will subject
to the provisions of Section 8(c) reimburse the Holder, each such underwriter
and each such controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company shall
not be liable to the Holder to the extent that any such damages arise out of or
are based upon an untrue statement or omission made in any preliminary
prospectus if (i) the Holder failed to send or deliver a copy of the final
prospectus delivered by the Company to the Holder with or prior to the delivery
of written confirmation of the sale by the Holder to the person asserting the
claim from which such damages arise, (ii) the final prospectus would have
corrected such untrue statement or alleged untrue statement or such omission or
alleged omission, or (iii) to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by any such Holder in writing specifically for use in such
registration statement or prospectus.
 
(b)            In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement,  each Holder severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the Securities Act, each officer of the Company who signs the
registration statement, each director of the Company, each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director, underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the registration statement under which such Registrable
Securities were registered under the Securities Act pursuant to this Agreement,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Holder will be liable hereunder
in any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such Holder, as such, furnished in
writing to the Company by such Holder specifically for use in such registration
statement or prospectus, and provided, further, however, that the liability of
the Holder hereunder shall be limited to the net proceeds actually received by
the Holder from the sale of Registrable Securities pursuant to such registration
statement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 8(c) and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 8(c), except and only if and to the extent the indemnifying party is
prejudiced by such omission. In case any such action shall be brought against
any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 8(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) a Holder, or any controlling person of a Holder, makes a claim for
indemnification pursuant to this Section 8 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 8 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the Holder
or controlling person of the Holder in circumstances for which indemnification
is not provided under this Section 8; then, and in each such case, the Company
and the Holder will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Holder is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Holder will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation and provided, further, however, that the
liability of the Holder hereunder shall
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
be limited to the net proceeds actually received by the Holder from the sale of
Registrable Securities pursuant to such registration statement.


9.           SEC Reports. With a view to making available to the Holder the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the SEC that may at any time permit the Holder to sell
securities of the Company to the public without registration, the Company agrees
to: (a) make and keep public information available, as those terms are
understood and defined in Rule 144, (b) file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144, (c) furnish to each Holder so long as such Holder owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holder to sell such securities pursuant to Rule 144
without registration; and (d) so long as the Holder owns any Registrable
Securities, if the Company is not required to file reports and other documents
under the Securities Act and the Exchange Act, it will make available other
information as required by, and so long as necessary to permit sales of
Registrable Securities pursuant to, Rule 144.  


10.           Miscellaneous.
 
 
(a)           Governing Law; Jurisdiction.  The validity and effect of this
Agreement, and the rights and obligations of the parties hereto, shall be
enforced, governed by, and construed in all respect in accordance with the
internal laws of the State of New York (without reference to conflict of laws
provisions).  Each Party hereby irrevocably and unconditionally (a) agrees that
any action or proceeding, at law or equity, arising out of or relating to this
Agreement and any other agreements or the transactions contemplated hereby and
thereby shall only be brought in the state or federal courts located in New York
County, New York, (b) expressly submits to the personal jurisdiction and venue
of such courts for the purposes thereof and (c) waives and agrees not to raise
(by way of motion, as a defense or otherwise) any and all jurisdictional, venue
and convenience objections or defenses that such party may have in such action
or proceeding.  Each party hereby irrevocably and unconditionally consents to
the service of process of any of the aforementioned courts.  Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law or commence legal proceedings or otherwise proceed
against any other party in any other jurisdiction to enforce judgments obtained
in any action or proceeding brought pursuant to this Section 10(a).
 
 
(b)           Remedies. In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.


(c)           Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.
 
 
(d)           No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
 
(e)           Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
 
(f)           Notices, etc.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the date of transmittal of services via facsimile
or telecopy to the party to whom notice is to be given (if receipt is orally
confirmed by phone and a confirming copy delivered thereafter in accordance with
this Section), or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or via a nationally recognized overnight courier providing a receipt
for delivery and properly addressed to the applicable address as set forth
below. Any party may change its address for purposes of this paragraph by giving
notice of the new address to each of the other parties in the manner set forth
above.


(a)           If to the Company to:
 
MEDL Mobile Holdings, Inc.
18475 Bandilier Circle,
Fountain Valley,
CA 92708


Attention: Chief Executive Officer
Fax:


(b) If to a Holder, to the Holder’s address set forth on the signature page
hereto.




(g)           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.


(h)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronci
signature page were an original thereof.
 
 
(i)            Severability. In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
 
(j)           Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority of the Holders. The Holders acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Holders under this Agreement.


(k)           Waiver of Jury Trial.  EACH HOLDER AND THE COMPANY HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LETTER AGREEMENT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY SUCH HOLDER AND THE COMPANY.


[SIGNATURE PAGES FOLLOW]
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
This Registration Rights Agreement is hereby executed as of the date first above
written.


MEDL MOBILE HOLDINGS, INC.
 
 

 BY:________________________________  Name: Andrew Maltin  Title: Chief
Executive Officer

 






 
 


[SIGNATURE PAGE OF HOLDER FOLLOWS]
 
 
 
 
 

--------------------------------------------------------------------------------

 






This Registration Rights Agreement is hereby executed as of the date first above
written.
 
 


 
TO BE COMPLETED BY INVESTOR
 
 
By: ______________________________                                                   
 
Address for Notices:
 
_________________________________
 
_________________________________
 
_________________________________
 
 
 
Telephone No.: _______________________________
 
E-mail address: _______________________________
 
Tax
ID: _________________________                                                    
 
 
 
 
 



 